Case 2:20-cv-17849-MCA-LDW Document 1 Filed 12/02/20 Page 1 of 12 PageID: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

---------------------------------------------------x
STUART WEICHSEL,                                   )
individually and on behalf of                      )
all others similarly situated,                     )
                                                   )        No. 20-CV-17849
                           Plaintiff,              )
                                                   )
         - against -                               )
                                                   )        CLASS ACTION
JP MORGAN CHASE BANK, N.A., )
                                                   )        JURY DEMANDED
                                                   )
                           Defendant.              )
---------------------------------------------------x


                                                COMPLAINT

        1.       This action seeks redress for the unlawful practices of Defendant JP

Morgan Chase Bank, N.A. (“Chase” or “Bank”), for providing, in connection with its

credit-card accounts, disclosures with inaccuracies or omissions that violated the

Truth in Lending Act (“TILA”).

        2.       As alleged in greater detail below, Chase failed to furnish billing

statements with complete and accurate information regarding annual account fees,

or annual membership fees, as required by TILA and its implementing regulations.

        3.       TILA’s purpose is to assure meaningful disclosure of credit terms in

order to (i) allow consumers to compare more readily the various credit terms

available; (ii) enable consumers to avoid the uninformed use of credit; and (iii)

protect consumers against inaccurate and unfair billing practices. 15 U.S.C. §



                                                       1
Case 2:20-cv-17849-MCA-LDW Document 1 Filed 12/02/20 Page 2 of 12 PageID: 2




1601(a). The Bank’s conduct violates the express provisions of the TILA and the

applicable Regulations.

      4.     Defendant failed to provide in a proper and timely manner the

required disclosure on the billing statements sent to Plaintiff and other consumers

about the annual user fee or fees that would be charged to renew the account; this

inadequate disclosure, instead of enabling them to avoid the uninformed use of

credit, does the opposite.

      5.     Defendant’s failure to make this disclosure resulted in the economic

harm, or the risk of economic harm, to Plaintiff and other consumers.

      6.     Moreover, Defendant’s failure to make this disclosure resulted in the

harm, or the risk of harm, to the levels of credit consumer protection and

information that Congress mandated for open-end credit users like Plaintiff.

      7.     Under the private enforcement provisions of TILA, Plaintiff and the

proposed class seek the recovery of statutory damages of up to $1 million with

respect to each of the Bank’s failures to comply, plus actual damages.

                               Jurisdiction and Venue

      8.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1337, as well as under 15 U.S.C. § 1640(e), because this action arises under TILA,

15 U.S.C. § 1601, et seq.

      9.     This Court should exercise review of this action because Defendant

furnished a billing statement or statements to Plaintiff that, failing to fully and

properly disclose the annual account fee and/or the annual additional user fee—in



                                           2
Case 2:20-cv-17849-MCA-LDW Document 1 Filed 12/02/20 Page 3 of 12 PageID: 3




violation of the statute and its implementing regulatory provision—constituted a

concrete and particularized injury to his informed use of credit and to him. U.S.

Const., Art. III, §2, Cl. 1.

       10.     Venue is proper in this district because (1) the Bank transacts business

in this district; (2) the principal residence of the Plaintiff is in this district; and (3)

the interests of justice require maintenance of this action in this district.

                                          Parties

       11.     Plaintiff Stuart Weichsel resides in Bergen County, New Jersey.

       12.     Weichsel is a “consumer,” as that term is defined by § 1602(h) of TILA,

because this complaint arises from the Bank’s offer and extension of credit to

Weichsel, and his use of that credit account for personal, family or household

purposes.

       13.     Upon information and belief, the Bank is a corporation doing business

in the State of New Jersey and throughout the United States, which is incorporated

in Delaware.

       14.     Chase is a “creditor,” as that term is defined by § 1602(f) of TILA and

Regulation Z (“Regulation Z”), 12 C.F.R. §1026.2(a)(17), because at all relevant

times, the Bank, in the ordinary course of its business, regularly – i.e., more than 25

times a year – extended or offered to extend consumer credit for which a finance

charge is or may be imposed, which is payable in more than four installments.




                                              3
Case 2:20-cv-17849-MCA-LDW Document 1 Filed 12/02/20 Page 4 of 12 PageID: 4




                                Factual Allegations

      15.    Weichsel is the holder of a credit card account issued by Defendant and

used for household purposes.

      16.    The December 2019 billing statement that the Bank furnished

Weichsel on or about December 3, 2019, included a Renewal Notice, as prescribed

by law for fee-based accounts, listing a pending annual membership fee of $525.00.

Exhibit A.

      17.    Weichsel reviewed the aforementioned Renewal Notice and the

relevant disclosures on the billing statement, and he could not determine that the

annual membership fee for his continued use of the account would be anything less

than $525.00.

      18.    The then-prevailing terms in Chase’s credit card agreement with its

customers, including Weichsel, provided that the annual membership fee for this

credit card product was $450.00.

      19.    Thus, the Bank’s inaccurate or incomplete disclosure on the billing

statements furnished to Weichsel regarding account renewal—that is, its failure to

disclose the annual membership fee for the primary cardholder—constituted a key

omission or misrepresentation of the terms of the account that was a violation of

Regulation Z and TILA.

      20.    All members of the class, as defined herein, were furnished billing

statements with Renewal Notice disclosures that failed to completely and accurately




                                         4
Case 2:20-cv-17849-MCA-LDW Document 1 Filed 12/02/20 Page 5 of 12 PageID: 5




disclose, in violation of the statute and its implementing regulations, the various

fees that could be charged when the credit card would be renewed.

                                   Class Allegations

      21.    Plaintiff brings this action individually and on behalf of all persons

similarly situated.

      22.    The class consists of all persons who, within a year from the filing of

this action, were provided an account renewal disclosure by Chase that did not

disclose and individually itemize the annual membership fee or maintenance fee for

continued availability of credit to the primary cardholder and the membership fee

or maintenance fee for additional users.

      23.    Specifically excluded from this class are Defendants, any entity in

which Defendants have a controlling interest, and the officers, directors, affiliates,

legal representatives, heirs, successors, subsidiaries or assigns of any such

individual or entity.

      24.    The Class members for whose benefit this action is brought is so

numerous that joinder of all Class members is not practicable. In light of the tens of

thousands of credit cards issued by the Bank, the number of class members is

believed to be in excess of 1,000 persons.

      25.    Plaintiff’s claims are typical of, if not identical to, all members of the

Class and he does not have any interest that is adverse or antagonistic to the

interests of the Class. If the conduct of the Bank violates TILA as applied to

Plaintiff, then it violates TILA with respect to each member of the Class.



                                             5
Case 2:20-cv-17849-MCA-LDW Document 1 Filed 12/02/20 Page 6 of 12 PageID: 6




      26.    Plaintiff will fairly and adequately protect the interests of each

member of the Class as he is committed to the vigorous prosecution of this action

and, to that end, has retained competent counsel experienced in complex litigation

of this nature.

      27.    The Class is proper for certification under Rule 23(b)(2) of the Federal

Rules of Civil Procedure. The Defendant’s actions complained of herein are

generally applicable to all Class members, thereby making final injunctive relief

appropriate with respect to each Sub-class as a whole.

      28.    Each Class is also proper for certification under Federal Rule of Civil

Procedure 23(b)(3). A class action is superior to other available methods for the fair

and efficient adjudication of the claims asserted herein. Because damages suffered

by individual Class members may be relatively small, the expense and burden of

individual litigation make it impracticable for the class to seek redress individually

for the wrongs they have suffered. Members of the Class do not have a particular

interest in individually controlling the prosecution of separate actions.

      29.    There are questions of law and fact which are common to the members

of the Class and which predominate over questions affecting only individual

members. Common questions of law and fact include, but are not limited to,

whether the Bank had a standardized procedure by which it made renewal

disclosures to customers.

      30.    Upon information and belief, the Class consists of thousands of

customers.



                                           6
Case 2:20-cv-17849-MCA-LDW Document 1 Filed 12/02/20 Page 7 of 12 PageID: 7




      31.      Thus, a class action is an appropriate and superior method for the fair

and efficient adjudication of the present controversy given the following factors:

            a) Common questions of law and/or fact predominate over any individual
               questions which may arise and, accordingly, there would accrue
               enormous savings to both the Court and the Sub-class in litigating the
               common issues on a class-wide instead of a repetitive individual basis;
               and

            b) The aggregate volume of the individual class members’ claims, coupled
               with the economies of scale inherent in litigating similar claims on a
               common basis, will enable this case to be litigated as a class action on a
               cost-effective basis, especially when compared with repetitive
               individual litigation.

      32.      Class certification is also fair and efficient because prosecution of

separate actions by individual Class members would create a risk of differing

adjudications with respect to such individual members of the Class, which as a

practical matter may be dispositive of the interests of other members not parties to

the adjudication, or substantially impede their ability to protect their interests.

Moreover, since the actual monetary damages suffered by, or statutory damages

available to, individual Class members may be relatively small, although significant

in the aggregate, the expenses and burdens of individual litigation make it

impossible or effectively impossible for the members of the Class to seek individual

redress for the TILA violations committed by Defendant.

      33.      Plaintiff anticipates that there will be no difficulty in the management

of this litigation. The records of the individuals encompassed within the Class are in

Defendant’s possession.




                                             7
Case 2:20-cv-17849-MCA-LDW Document 1 Filed 12/02/20 Page 8 of 12 PageID: 8




                          Violations of the Truth in Lending Act

      34.    Plaintiff repeats and re-alleges each and every allegation contained in

the foregoing paragraphs with the same force and effect as though fully set forth

herein.

      35.    Congress originally authorized the Federal Reserve Board (“FRB” or

“Board”) to promulgate regulations granting it broad authority to effectuate the

purposes of TILA; that authority is now delegated to the Consumer Financial

Protection Bureau (the “CFPB”). 15 U.S.C. § 1604(a) (2008); 15 U.S.C. § 1604(a).

      36.    The set of regulations that the FRB promulgated to implement TILA is

known as Regulation Z. 12 C.F.R. §226.1, et seq.

      37.    To reflect its assumption of TILA rulemaking authority as of July 21,

2011, the CFPB issued an interim final rule republishing Regulation Z and adopting

the FRB’s promulgated regulations with only minor changes that did not impose

any new substantive obligations on creditors. 76 FR 79768 (Dec. 22, 2011); 12

C.F.R. §1026.1, et seq.

      38.    TILA requires open-end credit issuers such as the Bank to send

renewal disclosures to customers whose accounts carry an annual membership fee

at least 30 days before the renewal date, either on or with the periodic statement or

in a separate mailing. 15 U.S.C. §1637(d).

      39.    The renewal notice required by TILA includes the disclosure of several

key terms, including the amount of the membership fees or maintenance fees for the

availability of the credit card account. 15 U.S.C. §1637(d)(1)(a).



                                            8
Case 2:20-cv-17849-MCA-LDW Document 1 Filed 12/02/20 Page 9 of 12 PageID: 9




       40.    Similarly, under the regulation implementing this statutory provision,

the renewal notice requires the disclosure of several key terms, including the

amount of the membership fees or maintenance fees for the availability of the credit

card account. 12 C.F.R. §1026.9(e)(1).

       41.    The relevant regulation defines the parameters of this disclosure as

“[a]ny annual or other periodic fee that may be imposed for the issuance or

availability of a credit or charge card, including any fee based on account activity or

inactivity; how frequently it will be imposed; and the annualized amount of the fee.”

12 C.F.R. §1026.60(b)(2)(i).

       42.    In attempting to comply with the above requirement, the Bank

furnished Plaintiff on or about December 3, 2019 a monthly billing statement with a

Renewal Notice.

       43.    Plaintiff read the Renewal Notice disclosing that the annual fee to be

imposed for the availability of his credit card for the upcoming year would be

$525.00. See Exhibit A.

       44.    Plaintiff understood that the Renewal Notice, together with the related

disclosures on the backer of the periodic statement, represented that this fee had to

be paid in its entirety for continued availability of credit. Id.

       45.    However, the Renewal Notice misrepresented the true annual fee for

the availability of his credit card for the upcoming year under the agreement, which

was only $450.00.




                                            9
Case 2:20-cv-17849-MCA-LDW Document 1 Filed 12/02/20 Page 10 of 12 PageID: 10




      46.    The $525.00 fee that was disclosed in the Renewal Notice included,

without saying so, the $450.00 fee for availability of credit plus an additional

$75.00 fee for an additional card for another user.

      47.    Plaintiff paid the $525.00 fee in or about February of 2020.

      48.    Had Plaintiff been aware that he could have retained access to this

card account and all its attendant benefits for the fee of only $450.00, and that the

$525.00 fee included a card for an additional user, he would have notified the Bank

that $450.00 was the maximum he was prepared to spend for continued availability.

      49.    As such, the Bank’s Renewal Notice disclosure harmed Plaintiff

concretely by denying him the full account information that Congress required he

receive with his Renewal Notice.

      50.    Moreover, the Renewal Notice caused Plaintiff material harm in that it

misrepresented the true cost of credit availability and misled him into spending an

additional $75.00.

      51.    Similarly, each of the Bank’s failures to furnish a complying Renewal

Notice to other members of the Class constituted a concrete harm or at least created

a material risk of concrete harm to those consumers.

      52.    Over a decade ago, Congress began to more closely examine various

practices in the credit card industry it deemed “abusive” and proceeded to amend

TILA to put a halt to them. H.R. Rep. 111-88 at 10-12 (April 27, 2009); S. Rep 111-

16 at 1-10 (May 4, 2009).




                                          10
Case 2:20-cv-17849-MCA-LDW Document 1 Filed 12/02/20 Page 11 of 12 PageID: 11




       53.     In addition to curbing the abusive practices, Congress, in keeping

with the purposes of the statute—to help consumers avoid the uninformed use of

credit, to help consumers better compare credit options, and to avoid unfair billing

practices—amended TILA to provide for enhanced penalties to credit-card lenders

who violated the statute: twice the finance charge involved, with a minimum of

$500 and a maximum of $5,000, “or such higher amount as may be appropriate in

the case of an established pattern or practice of such failures.” 15 U.S.C.

§1640(a)(2)(A)(iii).

       54.    With respect to each of the Bank’s violations of TILA for noncompliant

disclosures, as alleged above, Plaintiff and the Class are entitled to recover up to $1

million in statutory damages, together with actual damages, costs and reasonable

attorney fees. 15 U.S.C. § 1640(a).

       55.    Alternatively, with respect to each of the Bank’s violations of TILA for

noncompliant disclosures, as alleged above, Plaintiff is entitled to recover up to

$5,000 in individual statutory damages, together with any actual damages, costs

and reasonable attorney fees. 15 U.S.C. § 1640(a)(2)(A)(iii).

       WHEREFORE, Plaintiff Stuart Weichsel prays on his behalf and on behalf of

the Class that judgment be entered against Defendant as follows:

       (1)    An order certifying the Class under Federal Rule of Civil Procedure

23(b)(2) and, additionally or in the alternative, an order certifying the Class under

Federal Rule of Civil Procedure 23(b)(3);

       (2)    Maximum statutory damages as provided under 15 U.S.C. § 1640(a)(2);



                                            11
Case 2:20-cv-17849-MCA-LDW Document 1 Filed 12/02/20 Page 12 of 12 PageID: 12




      (3)   Actual damages as provided under 15 U.S.C. § 1640(a)(1);

      (4)   Attorney fees, litigation expenses, and costs; and

      (5)   Such other and further relief as to this Court may seem just and

proper.

                                        Jury Demand

      Plaintiff respectfully requests a trial by jury.

Dated: Brooklyn, New York
       December 2, 2020

                                                Respectfully Submitted,


                                        By:     /s/ Brian L. Bromberg
                                                Brian L. Bromberg
                                                One of Plaintiff’s Attorneys

Attorneys for Plaintiff and the Proposed Class

Brian L. Bromberg
Joshua Tarrant-Windt*
Bromberg Law Office, P.C.
352 Rutland Road #1
Brooklyn, NY 11225
Tel: (212) 248-7906
Email: brian@bromberglawoffice.com
Email: joshua@bromberglawoffice.com

Harley J. Schnall*
Law Office of Harley J. Schnall
711 West End Avenue
New York, NY 10025
Tel: (212) 837-2550
Email: schnall_law@hotmail.com

*To seek admission pro hac vice




                                           12
